Citation Nr: 0201496	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  94-06 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cysts due to an 
undiagnosed illness.  

2.  Evaluation of right thumb scar due to residuals of 
Dupuytren's Contracture, currently rated as 10 percent 
disabling.  

3.  Evaluation of prurigo nodularis, currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had verified active service from January 1982 to 
June 1992.  She also had over nine years of prior unverified 
active service.

This appeal arose from a December 1992 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for a 
right thumb scar as a result of surgery; assigned a 
noncompensable evaluation; granted service connection for 
prurigo nodularis; assigned a 10 percent disability 
evaluation; and denied entitlement to service connection for 
cysts.  A September 1997 rating action increased the 
evaluation assigned to the right thumb scar to 10 percent and 
continued the evaluation assigned to the prurigo nodularis.  
This rating action also confirmed the denial of service 
connection for cysts, either directly due to service or due 
to an undiagnosed illness.  

In September 1998, the Board remanded the veteran's claims to 
the RO.  In September 2001, the evaluation for prurigo 
nodularis was increased to 30 percent.  


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from cysts, which can be related to her 
period of service or to an undiagnosed illness.  

2.  The right thumb scar due to residuals of Dupuytren's 
Contracture is manifested by impairment comparable to 
favorable ankylosis of the thumb of the major hand.  

3.  Prurigo nodularis is manifested by constant itching and 
extensive lesions.  



CONCLUSIONS OF LAW

1.  Cysts were not incurred in or aggravated by service, nor 
may they be related to service in the Persian Gulf.  38 
U.S.C.A. §§ 1101, 1110, 1117, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2001).  

2.  The criteria for an initial evaluation in excess of 10 
percent for right thumb scar due to residuals of Dupuytren's 
Contracture have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 
5224 (2001).  

3.  The criteria for an evaluation in excess of 30 percent 
for prurigo nodularis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Codes 7817, 7899 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has satisfied its duties to notify 
and assist the veteran in developing his claim pursuant to 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 
2001).  The implementing regulations also are found at 
66 Fed. Reg., No. 168, 45620-45632 (Aug. 29, 2001).  

I.  Service-Connection  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1111 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2001).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001). 

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v.  
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

Competent evidence of recurrent cysts after service has been 
presented and cysts were found in service.  Service medical 
records show that the veteran was seen for sebaceous cysts of 
the right upper extremity.  In February 1987 the assessment 
was right breast lesion, proven by aspiration.  In April 1992 
the assessment was subcutaneous nodules.  The May 1995 
Persian Gulf examination assessment included cysts.  At the 
May 1999 VA examination, the veteran had a small cystic 
swelling in the lateral aspect of the mid left thigh which 
was slightly tender to palpation.  She also had several other 
cystic lesions removed.  There was a small one from her right 
anterior chest wall with a scar measuring 1.5 centimeters.  
She also had one from her lower back that scar also measured 
1.5 centimeters.  

However, no competent examiner has attributed the current 
cysts to the cysts found in service.  In fact, the May 1999 
VA examiner indicated that it was impossible to state whether 
or not these cysts were related to the cysts noted in service 
or in the April 1995 VA examination.  The Court has held that 
where a physician is unable to provide a definite causal 
connection, the opinion on that issue constitutes "what may 
be characterized as non-evidence".  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The appellant, as a lay person, lacks the 
medical training and expertise to attribute the current cysts 
to service.  

We have considered the veteran's contentions regarding 
undiagnosed illness.  Pursuant to 38 U.S.C.A. § 1117 (West 
Supp. 2001), service connection may be established for 
chronic disability resulting from undiagnosed illness which 
cannot be attributed to any know clinical diagnosis and which 
became manifest either during active service in the Southwest 
Asia theater of operations during Persian Gulf War, or to a 
degree of 10 percent or more following such service.  The law 
specifically limits entitlement under these special 
provisions to disabilities, which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) 
(2001).  In this instance, the service medical records show 
that the cysts first became manifest, in 1987, prior to the 
veteran's active service in the Southwest Asia Theater of 
operations during Persian Gulf War.  Hence, 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 are not applicable.  

In reaching these decisions the Board considered the benefit-
of-the-doubt rule, but since the preponderance of the 
evidence is against the claims, this doctrine does not apply 
to the facts of this case.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


II.  Increased Evaluations  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2001) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 
12 Vet. App. 119 (1999), The United States Court of Appeals 
for Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

A.  Residuals of a Scar of the Right Thumb  

The service-connected right thumb scar due to residuals of 
Dupuytren's Contracture is evaluated as 10 percent disabling 
under Diagnostic Codes 5024 and 5224 for Tenosynovitis and 
ankylosis of the thumb.  A note under Diagnostic Code 5024 
specifies that the diseases evaluated under Diagnostic Codes 
5013 through 5024 (except gout) will be rated on limitation 
of motion of affected parts, as arthritis, degenerative.  38 
C.F.R. § 4.71a (2001).  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  Thus, the veteran's 
right thumb is evaluated as ankylosis of the thumb, 
Diagnostic Code 5224.  Under the provisions of Diagnostic 
Code 5224, a 10 percent evaluation is warranted for favorable 
ankylosis of the thumb of the major or minor hand, and a 20 
percent evaluation is warranted for unfavorable ankylosis of 
the thumb of the major or minor hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (2001).  

At the October 1992 VA examination it was determined that the 
veteran was right-handed by signature.  

A higher, 20 percent, rating would require a showing of 
impairment comparable to unfavorable ankylosis of the thumb, 
which the Board finds is not shown by the objective evidence 
of record.  In that regard, the Board notes that the 
objective evidence of record shows that the veteran's right 
thumb is not ankylosed.  At the October 1992 VA examination, 
range of motion of the thumb was good.  The thumb could 
oppose the palm.  The veteran was able to approximate her 
right thumb to the tips of each of the fingers of the right 
hand at the November 1996 VA examination.  She was able to 
approximate all of the fingers to the transverse fold of the 
right hand with the exception of the index finger, which was 
1.5 centimeters from the transverse fold.  There were no 
obvious anatomical defects at the May 1999 VA examination.  
The veteran was able to approximate the right thumb to the 
tips of all of the fingers.  She was able to approximate the 
tips of the fingers to the median transverse fold of the palm 
without difficulty.  Thus, a rating in excess of 10 percent 
is not for assignment as the criteria for a 20 percent rating 
have not been met.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5224 (2001).  

The Board has considered whether the factors addressed at 38 
C.F.R. §§ 4.10, 4.40, 4.45 and 4.59 warrant the grant of a 
higher evaluation.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-207 (1995).  A review of the objective medical evidence 
of record shows that the veteran does in fact have functional 
impairment due to her service-connected right thumb 
disability, including weakened movement, excess fatigability, 
incoordination, and pain on movement.  At the November 1996 
VA examination, the veteran had marked difficulty in grasping 
things with the right hand, especially because of the thumb.  
Her grasp reflex was measured and she had only 20-pound 
pressure in the right hand.  At the May 1999 VA examination 
as far as grasping objects, strength and dexterity, the right 
hand had only 4.0 kilograms and the veteran was unable to use 
the thumb to squeeze at all.  She used just the palm and her 
four fingers.  The range of motion of the hand was with 
consideration of pain, fatigue, weakness, incoordination, and 
altered repetition.  Passive range of motion of the right 
thumb was quite normal, but when attempted to offer 
resistance, the pain increased and the veteran was unable to 
use her thumb.  With regard to functional ability during 
flare-ups or when the right hand was used repeatedly, the 
veteran was unable to use her thumb to pick up any objects.  
Hence, the current objective findings with regard to the 
veteran's right thumb have not been shown to be productive of 
additional disability or functional impairment in excess of 
the 10 percent evaluation, which is currently assigned.  

There was a scar on the right thumb, one-half inch, on the 
volar surface secondary to surgery for Dupuytren's 
contracture.  According to the applicable criteria, a 10 
percent evaluation is warranted for scars which are poorly 
nourished with repeated ulceration or which are tender and 
painful on objective demonstration.  It is noted that scars 
may also be rated based upon limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7803, 
7804, 7805 (2001).  However, the veteran's service-connected 
right thumb disability is already evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5224 (2001).  Therefore, limitation 
of function of the affected part has already been addressed.  

Consequently, the Board finds that the preponderance of the 
evidence is against an increased rating for the service-
connected right thumb scar due to residuals of Dupuytren's 
Contracture.  Furthermore, for above reasons, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  

B.  Prurigo Nodularis  

The service-connected prurigo nodularis is evaluated as 30 
percent disabling under Diagnostic Codes 7899 and 7817, for 
skin disabilities.  When an unlisted condition is 
encountered, rating must be by analogy, and the diagnostic 
code number reflects that part of the rating schedule most 
closely identifying the part/system of the body involved, or 
"78" as the first two digits in this case, and the fact that 
such condition is unlisted, or "99" as the last two digits in 
this case.  38 C.F.R. § 4.27 (2001).  According to the rating 
schedule, skin disabilities evaluated under Diagnostic Code 
7817, dermatitis exfoliativa, are rated as for eczema.  The 
disability ratings are assigned depending upon the location, 
extent, and repugnant or otherwise disabling character of the 
manifestations.  38 C.F.R. § 4.118 (2001).  Under Diagnostic 
Code 7806, a 30 percent evaluation is warranted for eczema 
with constant exudation or itching, extensive lesions, or 
marked disfigurement.  A maximum schedular rating of 50 
percent is appropriate if there is eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or the disability is exceptionally repugnant.  
38 C.F.R. § 4.118 (2001).  

A review of the evidence of record provides that the service-
connected prurigo nodularis is manifested by constant itching 
and extensive lesions.  At the October 1992 VA examination, 
there were small red eruptions causing an elliptical 
configuration on the skin of the inner right thigh and vulva.  
The distribution of this skin disorder was on the veteran's 
inner right thigh and she had occasional eruptions on her 
arms and legs at any time.  They resolved by themselves.  
Scratching of these lesions caused blisters and then a scar 
formed.  This had almost a ringworm-like configuration.  The 
numerous manifestations due to itching caused them to bleed.  
VA outpatient treatment records show that the veteran was 
seen for a rash over both of her shoulders in June 1993.  She 
had prurigo nodularis over her shoulders.  At the May 1995 
Persian Gulf examination, there was a lichenfied slightly 
hyperpigmented plaque with erythemas papules in linear 
arrangement within plaque on the inner aspect of the right 
thigh.  

VA outpatient treatment records dated in February 1996 
revealed that large lichenfied plaques were seen on the 
posterior aspect of the right thigh.  The right thigh had 
thickened hyperpigmented papules in March 1996.  The 
assessment was lichen simplex versus fungal infection.  The 
patch test was negative.  In April 1996, the physical 
examination revealed brown papules on the inferior right 
thigh.  They were hyperpigmented plaques.  The biopsy site 
was well-healed.  There was lichenoid, mild red tinea 
eruption on the inner thigh and groin in May 1996.  The area 
of dermatitis in the veteran's right inner thigh was medially 
proximally at the November 1996 VA examination.  

However, a higher evaluation requires ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnancy.  The VA examined 
the veteran in May 1999.  On the right medial thigh, there 
was an area about 2.5 inches square, which extended up into 
the groin in the perineal area.  The area in the left upper 
arm was not nearly as significant but it extended about three 
inches into the distal axilla and inner aspect of the left 
upper arm.  There was no evidence of any ulceration, 
exfoliation, or crusting at the time of the examination, but 
there was constant itching and the veteran reported they 
caused her to be quite nervous and anxious.  The examiner 
commented that if these were in an exposed area, they would 
certainly be disfiguring looking.  In spite of this, the 
veteran's current symptomatology is more analogous to the 
criteria for a 30 percent evaluation as the above evidence 
provides that there was no evidence of ulceration, 
exfoliation, or crusting.  

Therefore, the veteran's claim for an increased evaluation 
for prurigo nodularis is denied.  For the reasons discussed 
above, the evidence in this case is not so evenly balanced so 
as to allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.102, 4.3 (2001).


ORDER

Service connection for cysts, as due to an undiagnosed 
illness is denied.  

An evaluation in excess of 10 percent for right thumb scar 
due to residuals of Dupuytren's Contracture is denied.  

An evaluation in excess of 30 percent for prurigo nodularis 
is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

